 In the Matter of ROBERT GAIR COMPANY, INC.,andINTERNATIONALPRINTING PRESSMEN AND ASSISTANTS' UNION OF NORTH AMERICA,AFLCase No. 1-8-2610.-Decided January 8, 1946Rathbone,Perry,Kelley and Drye, by Mr. Roderick T. Clarke,ofNew York City;Mr. Leland B. Moss,of New York City; andMr.Janes W. Murphy,of Portland, Conn.,for the Company.Mr. Bertram,TV.Kohl,of Boston, Mass., for the Pressmen.Mr. Joseph P. Petretti,of Teaneck,N. J., for the Pulp Workers.Miss HelenHart,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by International PrintingPressmenand Assistants' Union of North America, AFL, herein calledthe Pressmen, alleging that a question affecting commerce had arisenconcerningthe representation of employees of Robert Gair Company,Inc., Portland, Connecticut, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upondue notice before John W. Coddaire, Jr., Trial Examiner.The hear-ing was held at Boston, Massachusetts, on August 17, 1945. The Com-pany and the Pressmen appeared, participated, and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Examin-er's rulings made at the hearing are free from prejudical error andare hereby affirmed.All parties were afforded an opportunity to filebriefs with the Board.'United Paper, Novelty and Toy workers International Union, CIO, and Congress ofIndustrialOrganizationsneie served with Notice of Hearing,but failed to appeal.International Brotherhood of Pulp, Sulphite and Paper Mill workers, AFL, herein calledthe Pulp workers, was not served with Notice and did not appear at the hearingAfterthe hearing the Pulp Worker, moved to intervene in this proceeding for the sole purposeof being accorded a place on the ballot in the election hereinafter directed. Inasmuch asit appears that the Pulp Wetkets had sonic membership among the employees of the Coni-panp prior to the lwam , the motion is grantedSeeMatter of ClevelandCuffsItonCompany,63 N LIt1.67465 N L R B., No :i4267 268DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYRobert Gair Company,Inc., aDelaware corporation with its prin-cipal office in New York City, is engaged. in the business of manufac-turing and selling paper board, corrugated and solid fibre shippingcontainers, and folding boxes. It operates 14 plants throughout theUnited States; the Connecticut Corrugated Box Division, located atPortland, Connecticut, is the only plant involved in this proceeding.During a 3-month period ending July 31, 1945, the Company pur-chased 2,655 tons of paper board for this-Division valuedat approxi-mately $160,000, of which 1,376 tons were shipped to this Divisionfrom points outside the State of Connecticut.During the sameperiod, the Company produced at this Division 3,403 tons of shippingcontainers valued at about $380,000, of which 1,371 tons were trans-ported to points outside the State of Connecticut.We find that the Company is engaged in commerce, within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternational Printing Pressmen and Assistants' Union of NorthAmerica and International Brotherhood of Pulp, Sulphite and PaperMillWorkers, both affiliated with the American Federation of Labor,are labor organizations admitting to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Pressmenas the exclusive bargaining representative of certain of its employeesuntil the Pressmen has been certified by the Boardin anappropriateunit.A statement of a Board agent, introduced into evidence at thehearing, indicates that the Pressmen represents a substantial numberof employees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITparties, that all hourly paid productionand maintenanceemployees2 The Field Examiner reported that the Pressmen submitted 55 membership applicationsand authorizations and that there were 90 employees in the alleged appropriate unit. ROBERT GAIR COMPANY, INC.269engaged at the Connecticut Corrugated Box Division of the Com-pany, including shipping employees, truck drivers, and factory clerks,but excluding office clerical employees," foremen, and all other super-visory employees with authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in the status of employees, oreffectively recommended such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employedduring thepay-rollperiod immediately preceding the dote of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Robert Gair Com-pany, Inc., Portland, Connecticut, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the First Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Sections 10 and 11, of said Rules and Regulations, among the employeesin the unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding those employeeswho have since .quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, to determinewhether they desire to be represented by International Printing Press-men and Assistants' Union of North America, AFL, or by Inter-national Brotherhood of Pulp, Sulphite and Paper Mill Workers,AFL, for the purposes of collective bargaining, or by neither.'The Companyand the Pressmen agree,and we find,that Alma Egleston is to be ex-cluded as an office clerical.